J-S34025-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 SCOTT D. GUISER, DENNIS H.               :   IN THE SUPERIOR COURT OF
 ZEIDERS AND DIANE E. ZEIDERS,            :        PENNSYLVANIA
 JEFFREY A. BIDDLE, GEORGE B.             :
 BIDDLE, BROOKS E. ARNOLD AND             :
 SHARON J. ARNOLD                         :
                                          :
                                          :
              v.                          :
                                          :   No. 94 MDA 2021
                                          :
 MATTHEW S. SIEBER AND SUSAN L.           :
 SIEBER                                   :
                                          :
                    Appellants            :

          Appeal from the Judgment Entered December 31, 2020
  In the Court of Common Pleas of Juniata County Civil Division at No(s):
                              2013-00316


BEFORE: DUBOW, J., McLAUGHLIN, J., and McCAFFERY, J.

MEMORANDUM BY McLAUGHLIN, J.:                     FILED OCTOBER 13, 2022

      Appellants Matthew S. Sieber and Susan L. Sieber (collectively, “the

Siebers”) appeal from the judgment entered against them and in favor of

Appellees Scott D. Guiser, Dennis H. Zeiders, Diane E. Zeiders, George B.

Biddle, Jeffrey A. Biddle, Brooks E. Arnold, and Sharon J. Arnold (collectively,

“Appellees”) in this property dispute. The parties are neighboring property

owners. The Siebers contend that the trial court erred in finding Appellees had

a right to use a road that crossed the Siebers’ properties, that Appellees were

entitled to an injunction preventing the Siebers from blocking the road, and

that a 21-acre tract belonged to Guiser. We affirm.

      The trial court accurately summarized the facts as follows:
J-S34025-21




     At issue in this case is the [Appellees’] use of Woods Road, a
     private roadway that crosses [the Siebers’] properties and is used
     by [Appellees] to access their properties. [Appellants], Matthew
     and Susan Sieber, own six parcels of mountainous property in
     Juniata County which are at issue in this case. Woods Road travels
     through these six parcels. Defense Exhibit 21, April 28, 2017;
     Notes of Testimony [Trial], April 28, 2017[,] at 101. The Siebers’
     parcels are not contiguous. Defense Exhibit 21. [Appellees’]
     properties all lie to the west of [the Siebers’] westernmost
     property. Id. The [Siebers] were at all times aware that the
     [Appellees] utilized Woods Road to access their property. N.T. at
     113.

     The [Siebers] also use Woods Road to access their parcels. Id. at
     101. [The Siebers’] parcels consist of the following:

       1. Parcel number 9-13-372 was purchased by the by the
          [Siebers] in 2000 and is approximately 26 acres. There
          are no improvements to the property. [Id.] at 104.

       2. Parcel number 9-13-46 was purchased by the [Siebers]
          in 2003 and is approximately 4 acres. There are no
          improvements to the property. Id. at 104-105.

       3. Parcel number 9-9-22 was purchased by the [Siebers] in
          1999 and is approximately 93 acres. It is improved with
          a cabin. Id. at 105.

       4. Parcel number 1-10-10 was purchased by the [Siebers]
          in 2015 and is approximately 200 acres. It is improved
          with a small shack/cabin. Id. at 106.

       5. Parcel number 1-10-9 was purchased by the [Siebers] in
          2010 and is approximately 140 acres. It is improved with
          a cabin. Id. at 107.

       6. Parcel number 1-10-2 was purchased by the [Siebers] in
          2002 and is approximately 50 acres. There are no
          improvements to the property. Id. at 108.

     [Appellee], Scott Guiser, acquired his property in 1985 when it
     was given to him by his father. Id. at 16. Guiser’s father had
     purchased the property in 1973 as a 183-acre parcel with a cabin
     erected thereon. Id. at 16-17. The elder Guiser improved the
     property by erecting an additional cabin on the property, and

                                   -2-
J-S34025-21


     subsequently adding onto the cabin in the early 1980s. Id. at 17.
     The cabin was built by [Appellee] Brooks Arnold in exchange for
     10 acres of land. Id. In addition, Guiser’s father had his parcel
     logged in 1983, with the timber exiting the property via Woods
     Road. Id. at 18. After the property was logged, Guiser accessed
     his property via Woods Road. Id. at 20. There is no other way to
     access the property via pickup truck other than Woods Road. Id.
     at 21.

     Guiser’s access to the property via Woods Road continued
     uninterrupted until 2011 or 2012. In 2011, Guiser was informed
     by [Appellant], Matthew Sieber, that he did not have a right-of-
     way. Id. at 24. Thereafter, the Siebers’ counsel sent a no trespass
     letter to Guiser on June 21, 2012. Id. at 24-25.

     The Siebers were, however, aware of Guiser’s use of Woods Road
     prior to 2011. Id. at 31, 113. Matthew Sieber had seen Guiser at
     some of the other [Appellees’] cabins, had been to Guiser’s cabin,
     and had at one point requested that Guiser contribute funds
     toward road maintenance. Id. at 31, 35-36.

     [Appellees] Jeffrey and George Biddle purchased their property in
     1972 along with their father. Id. at 47. George Biddle testified
     that, over the years, ninety-nine percent of the access to their
     property has been via Woods Road. Id. On occasion, another
     route was taken, however, this route is no longer passable via
     pickup. Id. at 47, 50. The Biddles also have a cabin on their
     property, and had logging operations conducted on their property
     with the timber exiting via Woods Road. Id. at 57.

     [Appellees] Dennis and Diane Zeiders purchased their property
     from Guiser via a sales agreement in 1999, with a deed being
     recorded in 2002. Id. at 78-79. As with the other [Appellees], the
     Zeiders used Woods Road to access their property continuously
     until receiving a June 21, 2012 no trespass letter. Id. at 80.
     Matthew Sieber was aware that the Zeiders used Woods Road, as
     he had been to the Zeiders’ cabin many times. Id. at 80-81.
     Dennis Zeiders testified that Sieber improved the Siebers’
     properties via several cabins and stone crushing operations. Id.
     at 85.

     [Appellees] Brooks and Sharon Arnold obtained their original
     parcel in 1981, and added additional parcels throughout the years.
     Id. at 92-94. The Arnolds have a cabin erected on their property
     which they use for hunting and recreation. Id. at 92. The Arnolds
     acquired their original parcel when Brooks Arnold built a cabin for

                                    -3-
J-S34025-21


       Glenn Sieber, Matthew Sieber’s father, in exchange for 10 acres.
       Id. at 94.[1] An additional 4.3 acres was purchased from [Scott]
       Guiser, and approximately 30 acres were purchased from Paul
       Lyter. Id. at 92, 94. The Arnolds timbered their property in 1983,
       with the logs exiting via Woods Road. Id. at [94-95]. Like the
       other [Appellees], the Arnolds used Woods Road to access their
       property via pickup truck. Id. at 93. Each of the [Appellees]
       offered testimony that they used Woods Road to access their
       properties with some regularity.

Final Memorandum Pursuant to Pa.R.A.P. 1925(a) (“Final Rule 1925(a) Op.”),

filed May 31, 2022, at 3-5 (footnote omitted).

       Appellees filed a complaint against Sieber in 2013 seeking access to

Woods Road and asserted claims of, inter alia, prescriptive easement,

equitable servitude, and irrevocable license. Appellees amended their

complaint in 2016 stating an additional claim by Guiser to quiet title as to 21

acres of land that the Siebers were allegedly encroaching on. Following a

bench trial, the court found in favor of Appellees and against the Siebers. In

its ruling, the court adopted Appellees’ Proposed Finding of Facts and

Conclusions of Law “in full” and granted Appellees the right to access Woods

Road under the theories of prescriptive easement, equitable servitude, and

irrevocable license. Order, filed 4/2/19, at 1-2. It also granted an injunction

preventing the Siebers from denying the use of Woods Road to Appellees. Id.

at 1. The court further quieted title in the 21 acres of land in favor of Guiser.

Id.
____________________________________________


1 The trial court incorrectly stated that the Arnolds acquired their property
from Matthew Sieber’s father. The record instead reveals that the Arnolds
bought the land from Scott Guiser’s father, Glenn Guiser. See N.T. Trial,
4/28/17, at 94. This minor error does not alter our decision in this matter.

                                           -4-
J-S34025-21



      On April 12, 2019, the Siebers filed a post-trial motion. On April 29,

2019, before the trial court had an opportunity to rule on the post-trial motion,

the Siebers filed a notice of appeal. On appeal, a panel of this Court quashed

in part, vacated in part, and remanded the case. See Guiser v. Sieber, 237

A.3d 496, 498 (Pa.Super. 2020). We quashed the aspect of the appeal

pertaining to Guiser’s quiet title claim and we remanded for the trial court to

determine the jurisdictional issue of whether any municipality was an

indispensable party and whether Woods Road was a public or private road.

Id. at 502, 507-08. Accordingly, we ordered that the injunctive relief be

vacated. Id. at 508.

      On remand, the trial court determined that Woods Road was a private

road and there were no other indispensable parties. Order, filed 12/22/20, at

1. The court also reinstated its earlier rulings, namely that Appellees had a

prescriptive easement over and along Woods Road, an equitable servitude

existed in favor of Appellees, and Appellees acquired irrevocable licenses to

use Woods Road. Id. The court also granted an injunction in favor of Appellees

barring the Siebers from denying Appellees the use of Woods Road. Id. at 2.

      The Siebers filed a second appeal. Because the trial court’s decision did

not provide specific citations to the record for the evidence on which it relied,

we remanded for the issuance of a Rule 1925(a) opinion responsive to the

issues raised, with specific factual findings and citations to the record. See

Guiser v. Sieber, No. 94 MDA 2021, 2022 WL 500586, at *3 (Pa.Super. filed

Feb. 18, 2022) (unpublished memorandum).

                                      -5-
J-S34025-21



      On remand, the trial court complied with this Court’s directive and the

Honorable Andrew J. Bender issued an opinion on May 31, 2022. Judge Bender

noted that he had not presided over the bench trial because the trial judge,

the Honorable Kathy A. Morrow, had retired prior to the filing of this Court’s

remand decision. Final Rule 1925(a) Op. at 1. He stated that he had reviewed

the entire record and found that since Judge Morrow stated in her Rule

1925(a) opinion filed on August 1, 2019, that the evidence presented by

Appellees was more credible that the evidence presented by the Siebers, he

“must assume that the trial judge accepted as true the testimony and evidence

presented by [Appellees] which would support the quieting of title in favor of

[Appellee] Guiser, granting of an injunction, and findings of a prescriptive

easement, equitable servitude, and irrevocable license.” Id. at 1-2.

      The Siebers raise the following issues for our review:

         1. Did the lower court erroneously rule that [Appellees] had
            an entitlement to access over a logging road through
            unenclosed mountain woodlands including five of
            Siebers’ mountain properties when: (1) a prescriptive
            easement is not possible as the logging road goes
            through unenclosed woodlands that [Appellees] used
            with permission until June 21, 2012 after which they
            formally sought a deed of easement in the fall of 2012;
            (2) the covenant involving the Siebers’ parcel no. 9-13-
            37 is unreasonably vague and did not affect their other
            four mountain parcels; (3) no evidence supported a claim
            of an irrevocable license to use the logging road; and, (4)
            [Appellees] failed to introduce an adequate description of
            the proposed easement?

         2. Did the lower court err in entering judgment for Guiser
            on his quiet title claim when the decision was not
            supported by any competent evidence?


                                     -6-
J-S34025-21


        3. Did the lower court erroneously grant an injunction?

The Siebers’ Br. at 6-7 (renumbered).

     Our standard of review in a non-jury trial is well established:

     We must determine whether the findings of the trial court are
     supported by competent evidence and whether the trial judge
     committed error in the application of law. Additionally, findings of
     the trial judge in a non-jury case must be given the same weight
     and effect on appeal as a verdict of a jury and will not be disturbed
     absent error of law or abuse of discretion.

Davis ex rel. Davis v. Gov't Employees Ins. Co., 775 A.2d 871, 873

(Pa.Super. 2001) (citations omitted). Our scope of review of questions of law

is plenary. Century Indem. Co. v. OneBeacon Ins. Co., 173 A.3d 784, 802

(Pa.Super. 2017) (citations omitted).

     The Siebers first argue that the court erred by finding that Appellees

had obtained a prescriptive easement over Woods Road. The Siebers’ Br. at

17. The Siebers contend that a prescriptive easement was not possible for two

reasons. First, Appellees’ prior use of Woods Road was with permission and

was not adverse. Id. at 17, 35-36. Second, Woods Road goes through

unenclosed woodlands and under Pennsylvania law, a prescriptive easement

cannot be acquired through unenclosed woodlands. Id. at 17, 33-34.

     “A prescriptive easement is created by (1) adverse, (2) open, (3)

notorious, (4) continuous and uninterrupted use for a period of twenty-one

(21) years.” Thomas A. Robinson Family Ltd. P’ship v. Bioni, 178 A.3d

839, 849 (Pa.Super. 2017) (quoting Vill. of Four Seasons Ass’n, Inc. v. Elk

Mountain Ski Resort, Inc., 103 A.3d 814, 822 (Pa.Super. 2014)). “If use is


                                     -7-
J-S34025-21



permissive a prescriptive easement cannot arise, no matter how long the use

continues[.]” Morning Call, Inc. v. Bell Atlantic-Pa., Inc., 761 A.2d 139,

143 (Pa.Super. 2000). However, at least for purposes of prescriptive

easements, the landowner’s failure to object is not equivalent to a grant of

permission. Kaufer v. Beccaris, 584 A.2d 357, 359 (Pa.Super. 1991).

       In the court’s March 25, 2019 order, Judge Morrow found that Appellees

had a prescriptive easement, equitable servitude rights, and an irrevocable

license. However, in her Rule 1925(a) opinion filed on August 1, 2019, Judge

Morrow indicated “that either a prescriptive easement existed, irrevocable

license or equitable servitude.” Rule 1925(a) Opinion, filed 8/1/19, at 2

(emphasis added). In the court’s final opinion, Judge Bender concluded that

Judge Morrow “intended to find either a prescriptive easement, irrevocable

license, or equitable servitude.” Final Rule 1925(a) Op., at 2 n.1.

       Judge Bender suggested that a finding of an irrevocable license was the

proper remedy. Id. at 10. We disagree and find that a prescriptive easement

existed.2

       The parties do not dispute that Appellees’ use of Wood Road was open,

notorious, continuous, and uninterrupted for more than 21 years. The
____________________________________________


2 We may affirm a trial court’s order on any basis apparent from the record.
See Alco Parking Corp. v. Pub. Parking Auth. of Pittsburgh, 706 A.2d
343, 349 (Pa.Super. 1998) (“The order of a trial court may be affirmed on
appeal if it is correct on any legal ground or theory, regardless of the reason
or theory adopted by the trial court”) (citations omitted). Since we find that
Appellees have acquired a prescriptive easement over Woods Road, we need
not address whether an equitable servitude or irrevocable license existed.


                                           -8-
J-S34025-21



remaining element needed to establish the existence of a prescriptive

easement is whether Appellees’ use of Woods Road was adverse. According to

the Siebers, Appellees’ use of Woods Road was not adverse because the

Siebers granted them permission to use it.

      “Proof of an open, notorious, continuous and uninterrupted use for the

prescriptive period, without evidence to explain how it began, raises a

presumption that it is adverse and under claim of right.” Kaufer, 584 A.2d at

359. Once this presumption arises, “the burden shifts to the owner of the

servient tenement to show by affirmative proof that the use was by virtue of

some license, indulgence, permission or agreement inconsistent with a claim

of right by the other party.” Id.

      Here, Appellees established an open, notorious, continued, and

uninterrupted use for the prescriptive period, without evidence of how the use

began. Therefore, Appellees are entitled to a presumption that the use was

adverse. The burden thus shifted to the Siebers to prove that Appellees had

their permission to use Woods Road.

      The Siebers failed to carry that burden. They provided no evidence that

Appellees ever requested or received permission from them to use Woods

Road. In fact, Matthew Sieber testified that none of the Appellees ever

expressly asked him to use Wood Roads, nor did he tell them that they had

permission or were prohibited from using Woods Road. N.T. Prelim. Injunc.,

10/31/13, at 97, 105-06. Further, four of the Appellees – Scott Guiser, George

Biddle, Dennis Zeiders, and Sharon Arnold – testified that the Siebers never

                                    -9-
J-S34025-21



prohibited them from using Woods Road, despite the Siebers being aware of

Appellees’ use of the road. N.T. Trial, 4/28/17, at 31, 57-58, 80, 83, and 95.

      This case presents facts akin to those in Kaufer. There, in finding that

the appellants had established a prescriptive easement, we noted that there

was no evidence that the appellants had ever requested permission from the

landowner to use the rear of his land. Nor was there evidence that the

landowner had given them permission to use it. 584 A.2d at 359-60. We found

that the landowner merely failed to voice an objection to appellants’ use of his

land and explained that his failure to object did not equate to a grant of

permission. Id. at 360. We stated, “Mere silence in the face of open,

continuous and uninterrupted use by the owner of the dominant tenement is

insufficient to change the adverse nature of such use to a permissive use.” Id.

      Similarly, here, although the Siebers were aware of Appellees’ use of

Woods Road, they did not make any objection until 2011. Their failure to

object is not equivalent to a grant of permission. Therefore, the presumption

of adversity remains unrebutted. Judge Morrow properly found a prescriptive

easement was established.

      The Siebers next contend that Appellees could not acquire a prescriptive

easement over Woods Road because such an easement is precluded by the

Unenclosed Woodlands Act. In 1850, the General Assembly carved out an

exception to the general rules that that govern prescriptive easements by

forbidding the acquisition of prescriptive easements through unenclosed

woodlands. The Unenclosed Woodlands Act states:

                                     - 10 -
J-S34025-21


         No right of way shall be hereafter acquired by user, where
         such way passes through un[e]nclosed woodland; but on
         clearing such woodland, the owner or owners thereof shall
         be at liberty to enclose the same, as if no such way had
         been used through the same before such clearing or
         enclosure.

68 P.S. § 411.

      The statute’s “purpose [is] to protect woodland property owners against

unknown and undesired encroachment upon their property rights[.]”

Tomlinson v. Jones, 557 A.2d 1103, 1106 (Pa.Super. 1989). For purposes

of this statute, a “woodland” is “an area of land that trees and bushy

undergrowth cover, synonymous with a forest.” Williams v. Taylor, 188 A.3d

447, 454 (Pa.Super. 2018) (internal quotation marks omitted). “It is the

character of the land itself which is determinative of the application of the

[Unenclosed Woodlands Act].” Sprankle v. Burns, 675 A.2d 1287, 1289

(Pa.Super. 1996).

      Here, the trial court found the Unenclosed Woodlands Act inapplicable

because the property was not woodlands. Significantly, a site view of the

property occurred on April 27, 2017, at which the trial judge was present and

observed evidence of timbering, clearings for log landings, and the Siebers’

“mining/stone crushing business with all of the requisite equipment.” Rule

1925(a) Op., filed 8/1/19, at 3. Based on the site view and the testimony, the

court found that the property was not woodlands. See id.

      This finding is supported by the record. The evidence demonstrated that

the Siebers were fully aware that the roadway was used by Appellees to gain


                                    - 11 -
J-S34025-21



access to their properties. N.T. Trial, 4/28/17, at 31, 80, 83, 113. Further, the

trial judge was able to view the property and observe the composition of the

land. We discern no abuse of discretion by the trial court in concluding that

the Unenclosed Woodlands Act did not prohibit Appellees’ acquisition of a

prescriptive easement over Woods Road.

        The Siebers next argue that the trial court erred in entering judgment

in favor of Guiser on his quiet title claim as to a 21-acre tract of land. The

Siebers argue that material flaws in Guiser’s expert’s survey of the land

rendered it “not credible evidence.” The Siebers’ Br. at 40. Appellees respond

that the Siebers’ argument goes to credibility and ignores the expert’s

testimony and supporting documents, as well as the testimony of other

witnesses, including Matthew Sieber.

        Guiser’s expert surveyor, George Campbell, testified via videotaped

deposition3 that in conducting a survey of the land, he found that the property

lines between the Siebers’ and Guiser’s properties were incorrect due to prior

erroneous surveys done on the land and that Guiser was entitled to 21.9 acres

of property. Campbell Dep., 5/4/17, at 16, 20, 36, 50-51, 67-68. Campbell

stated that he believed to a reasonable degree of professional certainty that

the Siebers never owned the 21-acre tract at issue based on Siebers’ “230

acres from the original purchase out of the warrant.” Id. at 51, 55. The Siebers




____________________________________________


3   This recording was admitted into evidence during the trial.

                                          - 12 -
J-S34025-21



presented their own experts, title searcher Charles Fogarty and surveyor

Charles Cook, who disagreed with Campbell’s assessment.

      The trial court found Campbell’s testimony to be credible and quieted

title to the property in favor of Guiser. See Rule 1925(a) Op., filed 8/1/19, at

2. The court evidently credited Campbell’s testimony over Fogarty and Cook’s

testimony. We will not disturb a trial judge’s credibility determinations. See

Williams, 188 A.3d at 450.

      The Siebers’ final issue is that the trial court erroneously granted an

injunction barring them from denying Appellees access to Woods Road. The

Siebers devote one sentence in their brief in addressing this issue, stating that

“[b]ecause [Appellees] have no legal right to use the logging road to cross the

Siebers’ five mountain properties, the injunction was erroneously entered

and[] should be vacated.” The Siebers’ Br. at 74 (footnote omitted).

      The Siebers’ argument is undeveloped and the issue is therefore waived.

The argument section of an appellate brief must include a “discussion and

citation to authorities as are deemed pertinent.” Pa.R.A.P. 2119(a). The failure

to follow these instructions constitutes waiver. See Davis v. Borough of

Montrose, 194 A.3d 597, 610-11 (Pa.Super. 2018); see also Norman for

Estate of Shearlds v. Temple Univ. Health Sys., 208 A.3d 1115, 1119

(Pa.Super. 2019) (holding claims waived “because they are undeveloped and

lack citation to pertinent legal authority”); McCabe v. Marywood Univ., 166

A.3d 1257, 1264 (Pa.Super. 2017) (finding issue waived where the appellant’s




                                     - 13 -
J-S34025-21



“argument consists of one paragraph with no citation to authority or developed

analysis”).

      Even if the issue were not waived, it is without merit. We review an

order granting or denying a permanent injunction to determine whether the

lower court committed an error of law. Our standard of review for a question

of law is de novo. Buffalo Twp. v. Jones, 813 A.2d 659, 664 n.4 (Pa. 2002).

Our scope of review is plenary. Id. “[W]e must accept the trial court’s factual

findings and give them the weight of a jury verdict where they are supported

by competent evidence.” Liberty Place Retail Assocs., L.P. v. Israelite

Sch. of Univ. Practical Knowledge, 102 A.3d 501, 506 (Pa.Super. 2014).

      To be entitled to a permanent injunction, the party seeking relief must

establish that the right to relief is clear, an injunction is necessary to avoid an

injury that cannot be compensated by damages, and greater injury will result

from refusing the injunction rather than granting it. See Kuznik v.

Westmoreland County Bd. of Com'rs, 902 A.2d 476, 489 (Pa. 2006).

“Unlike a preliminary injunction, a permanent injunction does not require proof

of immediate irreparable harm.” Liberty Place Retail Assocs., L.P., 102

A.3d at 506.

      The court found that the Siebers improperly blocked Appellees from

using Woods Road and that there were no other ways for Appellees to access

their properties via vehicles besides by four-wheelers/ATVs. See N.T. Trial,

4/28/17, at 20-21, 50, 76, 82, 89. The court therefore found that Appellees




                                      - 14 -
J-S34025-21



were entitled to an injunction. The record supports this finding and we detect

no legal error in determining that Appellees were entitled to relief.

      Judgment affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/13/2022




                                     - 15 -